EXHIBIT BRIDGEHAMPTON NATIONAL BANK Supplemental Executive Retirement Plan Article I – Purpose and Establishment 1.1Purpose:Bridgehampton National Bank (the “Bank”) desires to establish a supplemental executive retirement plan for the exclusive benefit of certain of its executive employees to avoid decreased retirement benefits because of limitations imposed by Section 401(a)(17) and/or Section 415 of the Internal Revenue Code of 1986, as amended.The Bank intends that any Participant or Beneficiary (as hereinafter defined) under the Plan shall have the status of a general unsecured creditor of the Bank and Bridge Bancorp, Inc. (the holding company for the Bank)(the “Company”), as to the Plan and any related Trust Fund (as hereinafter defined) which may be established. 1.2Establishment:The Bank hereby establishes the Bridgehampton National Bank Supplemental Executive Retirement Plan, effective January 1, 2001. Article II – Definitions 2.1“Actuary” shall mean the firm which provides actuarial services for the Pension Plan or such other firm as may be appointed by the Chief Executive Officer of the Bank (“CEO”) from time to time to provide actuarial services for the Plan. 2.2“Agreement” shall mean a separate participation agreement executed by a corporate officer on behalf of the Bank and a Participant evidencing such Participant’s participation in the Plan and any special circumstances regarding participation. 2.3“Beneficiary” shall mean the Beneficiary designated under the Plan with respect to which benefits hereunder are payable.The Participant shall designate a Beneficiary hereunder by delivering to the Committee a written designation of Beneficiary specifically made with respect to this Plan.Any change in designation of a Beneficiary must also be delivered to the Committee in writing.In the absence of a Beneficiary designation, any benefits owed under the Plan on behalf of a deceased Participant shall be paid to the Participant’s estate. 2.4“Board” shall mean the Board of Directors of the Bank. 2.5“Change in Control” shall have the meaning set forth in Section 6.8 of the Plan. 2.6“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from time to time, and the rules and regulations promulgated thereunder. 2.7“Committee” shall mean the Chief Executive Officer and the Chief Financial Officer of the Bank or any such other individuals designated by the Board from time to time. 2.8“Compensation” shall mean a Participant’s total taxable wages paid to him from the Bank or the Company, or a subsidiary of either (any such subsidiary referred to herein as a “Subsidiary”), in any calendar year. 2.9“Effective Date” shall mean January 1, 2001. 2.10“Participant” shall mean a senior executive employee of the Bank who has been nominated by the Board or who is participating in the Plan pursuant to the terms of an employment agreement between the executive and the Bank.Such senior executive employee shall become a Participant in the Plan on the date specified in such an employment agreement, or, if no such date is specified in such an employment agreement, on the date specified by the Board. 2.11.“Plan” shall mean the Plan as is set forth in this document as it may be amended from time to time.The Plan shall be known as the Bridgehampton National Bank
